Citation Nr: 1639082	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-14 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for Meniere's disease with viral labyrinthitis, left ear hearing loss, and tinnitus.

2.  Entitlement to an initial compensable rating for hiatal hernia, to include gastroesophageal reflux disease.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for Epstein-Barr virus.  

5.  Entitlement to service connection for phlebitis. 

6.  Entitlement to service connection for a left leg fracture.

7.  Entitlement to service connection for a left knee disorder, to include degenerative joint disease (DJD).

8.  Entitlement to service connection for migraine headaches.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his May 2012 substantive appeal (VA Form 9), the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In an October 2015 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The issues of (1) an initial rating in excess of 30 percent for Meniere's disease with viral labyrinthitis, left ear hearing loss, and tinnitus; (2) an initial compensable rating for hiatal hernia, to include gastroesophageal reflux disease; (3) service connection for a left ankle disorder; and (4) service connection for a left leg fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran was diagnosed with the Epstein-Barr virus during the appeal period, or that he has residuals of the prior virus.

2.  The Veteran does not have a current diagnosis of phlebitis, and there is no medical evidence indicating the possible phlebitis shown after service is related to an in-service disease or injury.

3.  The Veteran was diagnosed within one year of his retirement from service with left knee degenerative joint disease (arthritis), and this condition is manifested by painful motion.

4.  The Veteran's migraine headaches were incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Epstein-Barr virus have not been met.  
38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for phlebitis have not been met.  38 U.S.C.A 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for presumptive service connection for left knee DJD are met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for service connection for migraine headaches have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claims of service connection for a left knee disorder and migraine headaches have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for left knee DJD and migraine headaches), no conceivable prejudice to the Veteran could result from this decision regarding those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in January 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claims in May 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it 

must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of DJD (arthritis) is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Epstein-Barr Virus

The Veteran essentially maintains that he has the Epstein-Barr virus that is related to service.  The Board notes that Epstein-Barr is the virus that causes mononucleosis, also known as "mono."  

Upon review of all the evidence of record, the Board finds that the evidence does not show that the Veteran was diagnosed with the Epstein-Barr virus during the appeal period.  

The Veteran filed his claim for service connection for Epstein-Barr virus in December 2008, approximately three months following service separation.  

During service, in April 2007, the Veteran tested positive for Epstein Barr virus.  There was an Epstein-Barr virus viral capsid antigen IgG that was positive, but IgM was negative.  In an August 2009 VA neurology consult note (in Virtual VA), the VA physician confirmed that, in 2007, blood work showed Epstein-Barr virus IgG that was positive and IgM was negative.

Pursuant to an "Interpretative Handbook on the Epstein-Barr Virus Antibody Profile, Serum Clinical Information" from the Mayo Clinic, the test for the Epstein-Barr virus has 3 components: viral capsid antigen (VCA) IgG, VCA IgM, and Epstein-Barr nuclear antigen.  The Handbook explained that the presence of VCA IgM antibodies indicates recent primary infection with the Epstein-Barr virus.  On the other hand, the presence of VCA IgG antibodies indicates infection "sometime in the past."  See www.mayomedicallaboratories.com/interpretive-guide.

The evidence therefore shows that, although the Veteran tested positive for the Epstein-Barr virus during service in 2007, the infection had not been recent.  As noted above, the presence of VCA IgG indicates that the infection occurred sometime in the past. 

Moreover, during the May 2009 VA examination, the Veteran denied swollen lymph nodes or any current symptoms.  There was no fever or sweats.  The examiner indicated that disease activity was not applicable and no clinical manifestations were present.  

The remaining evidence of record notes no findings of the Epstein-Barr virus or residuals therefrom.

The Board has also considered the Veteran's statement.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with Epstein-Barr virus, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose the disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  The Epstein-Barr Virus requires specialized testing to diagnose and manifests observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Accordingly, this lay evidence does not constitute competent medical evidence of diagnosis and lacks probative value.

In arriving at the decision to deny the service connection claim, the Board finds that the preponderance of the evidence is against the claim, thus, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Analysis for Phlebitis

The Veteran maintains that he has phlebitis that was incurred in service.

Upon review of the evidence of record, the Board finds that the Veteran does not have a current disability manifested by phlebitis.

Service treatment records are silent for a diagnosis or treatment of phlebitis. 

Post-service treatment records show that in December 2008, the Veteran was evaluated for ankle joint pain.  It was noted the Veteran's symptoms "could be a superficial thrombophlebitis." (emphasis added).  The December 2008 treatment record did not actually diagnose phlebitis.  The doctor's opinion that the Veteran's ankle pain and swelling "could" be superficial thrombophlebitis is speculative and inconclusive and cannot support the claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (A physician's statement framed in terms such as "may" or "could" is not probative).  

During a May 2009 VA examination, the Veteran stated that, in November or December 2008, he developed swelling of the left ankle.  The Veteran reported that a Doppler study at that time revealed phlebitis and he was treated with penicillin and steroids.  The examiner noted that the condition had been resolved and the Veteran did not report a history of thromboangiitis obliterans, AV fistula, aneurysms, varicosities angioedema, Raynaud phenomena, neuralgia, and no history of neoplasms.  He was noted to be asymptomatic and did not report that exercise or exertion produced any symptoms.  

Upon review of all the evidence of record, lay and medical, the Board finds no objective medical evidence of a diagnosis of phlebitis.  Moreover, even if the Veteran had been diagnosed or treated for phlebitis in December 2008, there is no indication that this disorder was incurred in service or that it was otherwise related to service.  Accordingly, the Board finds that service connection is not warranted.

Service Connection Analysis for a Left Knee Disorder

The Veteran maintains that he has a left knee disorder that is related to service.

The Veteran underwent a VA examination in May 2009, which was within one year of his retirement from service in September 2008.  This VA examination resulted in a diagnosis of left knee degenerative joint disease (DJD), confirmed by x-ray findings.  During the evaluation, the Veteran reported that he had some daily aches with running, prolonged standing, or walking.  He described his symptoms as having flare-ups with some low to middle grade ache.  He also reported some occasional weakness.

The Board notes that the May 2009 VA examiner indicated that the Veteran had left knee surgery prior to service entrance in July 1979.  Specifically, in 1972, the Veteran had a foreign body removal surgery in the left knee.  This was based on the Veteran's statements and on a February 2004 Chronological Record of Medical Care note where it was indicated that the Veteran had been hospitalized or had surgery on his left knee in 1972.  

Nonetheless, the Board finds that there is no service entrance examination report of record and no evidence that the Veteran had DJD of the left knee prior to service entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); see also Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody).  While the Veteran may very well have had some type of knee issue prior to service, there is no showing he had arthritis prior to service, so he is entitled to the presumption of soundness with respect to that condition, unless it could be shown the arthritis was a direct result or progression of a pre-service knee condition.

The weight of the evidence demonstrates that the Veteran's DJD was incurred in service.  In a January 1988 service treatment record, the Veteran underwent a left knee examination (under anesthesia).  It was noted that the Veteran had injured his left knee in 1983 and had several minor re-injuries.  He again re-injured it "significantly" in June 1987 when he felt a pop and had medial joint pain.  The post-operative diagnosis was "PCL deficient left knee with chondral injury medial tibial plateau."  In a January 2002 left knee MRI report, the Veteran was diagnosed with DJD of the medial tibio-femoral joint.  There was no tear of the menisci or cruciate ligament.  This diagnosis came after the Veteran had already served over 20 years.

It is commonly understood, and not reasonably in dispute in this appeal, that degenerative joint disease is a type of arthritis.  See, e.g., Stedman's Medical Dictionary, (November 2014) (identifying DJD as a synonym for osteoarthritis). 

Accordingly, the May 2009 VA examination establishes a chronic condition diagnosed within one year of service.  Correspondingly, there is evidence of painful motion, which means that the condition manifested to at least a degree of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011).

Therefore, service connection must be granted on a presumptive basis for this condition.  38 C.F.R. §§ 3.307, 3.309.  

Service Connection Analysis for Migraine Headaches

The Veteran maintains that he suffers from migraine headaches, which he believes first manifested in service.  The Board notes that because migraines are readily capable of lay observation, the Veteran is competent to report on an in-service history of migraines and current disability.  Layno, 6 Vet. App. at 469.

Next, service treatment records include a January 10th (year illegible) treatment note, where the Veteran complained of a headache and dizziness.  The assessment was migraine headache.  In another (undated) treatment record, the Veteran was seen for a headache in the left temporal area.  In a February 1980 record, it was noted that the Veteran had been experiencing headaches for 2 years and was on medication.  An assessment of migraines was noted.  

In October 1996, October 1997, and September 1998 chronological records of medical care, the Veteran noted that he had migraine headaches.  In the October 1996 report, the Veteran stated that he experienced the migraines 1-2 times per month.   

In a May 2008 Report of Medical Assessment, completed by the Veteran four months prior to service separation, he specifically reported having migraines.

The Veteran was afforded a VA examination in May 2009.  The examiner indicated that there was no diagnosis or treatment in the medical file for migraines, although the Veteran did report having migraines in the May 2008 Report of Medical Assessment.  In sum, the examiner opined that "medical records of 30 years do not support diagnosis of migraine headache or other headaches."

The Board finds that the May 2009 VA medical opinion lacks probative value.  In this regard, the examiner based his opinion on an inaccurate factual premise (i.e., that there was no medical documentation of migraines or headaches in service).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  As noted above, service treatment records show numerous complaints and treatment for migraines and headaches.   

The Board finds the Veteran's statements throughout the appeal period to be consistent and corroborated by medical evidence of record, to include his initial claim for service connection for migraines filed only three months after service separation.  As such, the Board finds the Veteran's statements credible.  Further, there are no probative conflicting statements in the record and there is no evidence suggesting the Veteran was untruthful or mistaken in his account of his migraine disorder.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

For the reasons discussed above and with any doubt resolved in the Veteran's favor, the Board finds that the Veteran's migraine headaches were incurred in service. Accordingly, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.
ORDER

Service connection for Epstein-Barr virus is denied.

Service connection for phlebitis is denied.

Service connection for DJD of the left knee is granted.

Service connection for migraine headaches is granted.


REMAND

Meniere's Disease and Hiatal Hernia Disabilities

The Veteran underwent VA examinations in May 2009.  Regarding Meniere's disease, in his August 2010 notice of disagreement, the Veteran indicated that he now experienced dizziness and loss of equilibrium four to five times a day.  Further, in an August 2016 Written Brief Presentation, the Veteran's representative indicated that his Meniere's disease and hiatal hernia disabilities had worsened since the last VA examination in 2009.  

For these reasons, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examinations so as to determine the current severity of his disabilities.

Left Ankle Disorder

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. A. § 1111; 38 C.F.R. § 3.304 (b); Crowe v. Brown, 7 Vet. App. 238, 240 (1994).

In this case, the record does not include the Veteran's service entrance medical examination report.  As such, a pre-existing left ankle disorder is found not to have been noted upon the Veteran's entrance to service.  Therefore, the presumption of soundness applies to the Veteran's claimed condition.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C. A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

In this case, there is clear and unmistakable evidence that the Veteran had a pre-existing left ankle disorder prior to service entrance in July 1979.  Specifically, the evidence includes a July 1978 report of operation where it was noted that he Veteran underwent repair of the peroneal tendon of the left ankle.  During a May 2009 VA examination, the Veteran reported that he had surgery to the left ankle prior to service entrance.  In consideration of the foregoing, the Board finds that there is clear and unmistakable evidence of a pre-existing left ankle disability.

In light of this finding, the next consideration is whether there is clear and unmistakable evidence to show that the Veteran's pre-existing left ankle disorder was not aggravated by service.

Service treatment records include an April 1995 record where the Veteran complained of left ankle pain for a few weeks after being struck by a softball.  In an August 2004 treatment note, the Veteran complained of left ankle pain and swelling.  He reported that he had ankle surgery at the age of 15.  In an October 2004 record, the Veteran complained of left ankle pain since August 2004.  It was noted that the Veteran had undergone a left tendon repair in 1976, prior to service entrance.  The in-service examiner noted left ankle peroneal tendonitis.  In a follow-up treatment record dated in September 2004, the Veteran was noted to have a healing left ankle sprain.  An MRI from September 2004 also showed a "probable subacute to chronic tear of the calcaneofibular ligament and mild sprain versus post-surgical change of the perpneus longus tendon."  

In a January 2005 radiological report, the Veteran was noted to have a normal left foot.  There was no evidence of fracture, dislocation, or arthritic changes.  

In a December 2008 VA treatment record (post-service), the Veteran complained of left ankle pain and swelling.  The Veteran stated that the same symptoms had occurred in the past, but no definite diagnoses were made.  The Veteran was advised that his symptoms were "likely the result of a sprain or strain."  An indication as to the occurrence or timeframe of the purported sprain was not indicated.

The Veteran was afforded a VA examination in May 2009.  The examiner discussed the evidence above, including the pre-existing left ankle disorder and service treatment records.  The examiner then stated that the Veteran's pre-existing left ankle disorder was not worsened beyond its natural progression by service.  

The Board finds the medical opinion from the May 2009 VA examiner to be inadequate.  In this regard, although the May 2009 VA examiner indicated that the Veteran's pre-existing left ankle disorder was not worsened beyond its natural progression by service, the examiner did not provide a rationale in support of this opinion and did not indicate whether it was based on clear and unmistakable evidence.  This is especially problematic given that the examiner found that the Veteran was practically "asymptomatic until 2004."  This tends to show that the Veteran did undergo an increase in his left ankle disability during service, after serving over 20 years.  Further, the examiner indicated that the work-ups regarding the left ankle during service were negative; however, in the September 2004 MRI report, an impression was noted for a "probable subacute to chronic tear of the calcaneofibular ligament and mild sprain."  

In sum, the Board finds that a new medical opinion is warranted to properly address whether there is clear and unmistakable evidence that the Veteran's pre-existing left ankle disability (repair of the peroneal tendon of the left ankle) was not aggravated during service (i.e., did not undergo an increase in disability during service beyond the natural progress of the disability).

Moreover, because there is some indication that the Veteran may have had a separate and distinct left ankle disability other than the pre-existing peroneal tendon repair (i.e., probable subacute to chronic tear of the calcaneofibular ligament and mild sprain versus post-surgical change of the perpneus longus tendon), the examiner should provide an opinion as to whether it is at least as likely as not that any other current left ankle disability had its onset during, or is otherwise related to, his active service.

Residuals of Left Leg Fracture

The Veteran essentially contends that he sustained a left leg fracture in service.  

Service treatment records show that in March 1995, during an orthopedic consultation, it was noted that the Veteran was hit with a softball in the left anterior leg.  He developed a hematoma.  X-rays were negative for signs of myositis ossificans.  A diagnosis of persistent hematoma of the left leg was provided.  In a September 2004 MRI of the left foot, it was noted that there was a curvilinear area of bone signal posterolateral to the distal fibula "likely resenting a subacute or old fracture."  

During a May 2009 VA examination, the Veteran stated that during service he  sustained a softball blow on the anterior tibia of the left leg.  In 2004, an MRI report revealed some old fracture of the tibia.  The examiner indicated that there was "no medical documentation regarding findings of fracture."  Moreover, the examiner noted that x-rays of the left tibia and fibula were "not obtained for unknown reasons."

The Board finds that a new VA examination is warranted for several reasons.  First, the examiner appears to have based his examination on an inaccurate factual premise (i.e., that there was no medical documentation of a fracture).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  As noted above, service treatment records include a September 2004 MRI report of the left foot, where it was noted that there was a curvilinear area of bone signal posterolateral to the distal fibula likely resenting a subacute or old fracture.  

Further, x-rays of the Veteran's left leg were not conducted during the May 2009 VA examination, which directly relates to whether the Veteran has a current diagnoses pertaining to the left leg, to include any residuals of a fracture.  For these reasons, the Board finds that a remand is warranted.  
  
Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran asking that he identify where he has received VA and/or private medical care since 2010 for Meniere's disease, hiatal hernia/GERD, and the left leg/ankle.  Ask him to complete releases for any private treatment.  Then request these records.

2.  Only AFTER obtaining any medical records identified by the Veteran, to the extent they are available, then schedule him for an appropriate VA examination in order to assist in determining the current severity of his service-connected Meniere's disease disability.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file should be made available to the examiner for review.

3.  Only AFTER obtaining any medical records identified by the Veteran, to the extent they are available, then schedule him for a VA examination in order to assist in determining the current severity of his service-connected hiatal hernia, to include gastroesophageal reflux disease disability.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file should be made available to the examiner for review.

4.  Only AFTER obtaining any medical records identified by the Veteran, to the extent they are available, then  schedule him for a VA examination in order to assist in determining the nature and etiology of the Veteran's left ankle disorder.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  The examiner is then asked to address the following:

(a)  List all current diagnoses that pertain to the Veteran's left ankle.

(b)  Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's pre-existing left ankle disability (repair of the peroneal tendon of the left ankle) was not aggravated during service (i.e., did not undergo an increase in disability during service beyond the natural progress of the disability).

(c)  As to any other identified current left ankle disability that is separate and distinct from the Veteran's preexisting left ankle disability, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any other current left ankle disability had its onset during, or is otherwise related to, his active service.  (Note: An MRI from September 2004 showed a probable subacute to chronic tear of the calcaneofibular ligament and mild sprain versus post-surgical change of the perpneus longus tendon).  

A rationale for all opinions expressed should be provided.

5.  Only AFTER obtaining any medical records identified by the Veteran, to the extent they are available, then  schedule him for a VA examination in order to assist in determining the nature and etiology of the Veteran's left leg disorder.  All indicated studies (to include x-rays) should be performed, and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  The examiner is then asked to address the following:

(a)  List all current diagnoses that pertain to the Veteran's left leg.  (Note: service treatment records include a September 2004 MRI report of the left foot where it was noted that there was a curvilinear area of bone signal posterolateral to the distal fibula likely resenting a subacute or old fracture).

(b)  For each diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any other current left leg disability had its onset during, or is otherwise related to, his active service.  

A rationale for all opinions expressed should be provided.

6.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed, and then readjudicate these claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


